Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-12-00759-CR

                                         IN RE David SALINAS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: November 21, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 9, 2012, relator David Salinas filed a petition for writ of mandamus,

complaining the trial court has failed to rule on his “motion for judgment and sentence nunc pro

tunc.” However, in order to be entitled to mandamus relief, relator must establish the trial court:

(1) had a legal duty to perform a non-discretionary act; (2) was asked to perform the act; and (3)

failed or refused to do so. In re Molina, 94 S.W.3d 885, 886 (Tex. App.—San Antonio 2003,

orig. proceeding). When a properly filed motion is pending before a trial court, the act of giving

consideration to and ruling upon that motion is ministerial, and mandamus may issue to compel

the trial judge to act. See Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—San

1
  This proceeding arises out of Cause Nos. 2010-CR-7306B, 2010-CR-7307, 2010-CR-7308 , 2010-CR-7309, 2010-
CR-7310, 2010-CR-7311, 2010-CR-7312, 2010-CR-7313, 2010-CR-7314, 2010-CR-7315, and 2010-CR-7316,
styled State of Texas v. David Salinas, in the 290th Judicial District Court, Bexar County, Texas, the Honorable
Melisa Skinner presiding.
                                                                                   04-12-00759-CR


Antonio 1997, orig. proceeding). However, mandamus will not issue unless the record indicates

that a properly filed motion has awaited disposition for an unreasonable amount of time. See id.

Relator has the burden of providing this court with a record sufficient to establish his right to

mandamus relief. See TEX. R. APP. P. 52.7(a) (“Relator must file with the petition [ ] a certified

or sworn copy of every document that is material to the relator’s claim for relief and that was

filed in any underlying proceeding”); see also TEX. R. APP. P. 52.3(k)(1)(A); Walker v. Packer,

827 S.W.2d 833, 837 (Tex. 1992).

       Here, relator’s motion has been pending only since September 13, 2012. We cannot say

the motion has awaited disposition for an unreasonable amount of time. Based on the foregoing,

we conclude relator has not shown himself entitled to mandamus relief. Accordingly, relator’s

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM


DO NOT PUBLISH




                                               -2-